                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

  THORNTON MILLER,                            §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §   Civil Action No. 3:17-CV-03472-X-BT
                                              §
  WELLS FARGO BANK, N.A.,                     §
                                              §   Referred to U.S. Magistrate Judge
         Defendant.                           §


            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
              RECOMMENDATION OF THE UNITED STATES
                       MAGISTRATE JUDGE

       After reviewing de novo all relevant matters of record in this case, including

the Findings, Conclusions, and Recommendation [Doc. No. 85] of the United States

Magistrate Judge and plaintiff Thornton Miller’s Objection [Doc. No. 88], in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

       The Magistrate Judge found and concluded that defendant Wells Fargo Bank,

N.A. (Wells Fargo) is entitled to summary judgment on Miller’s Title VII and Section

1981 discrimination claims and on Miller’s Title VII retaliation claims. For Miller’s

Title VII and Section 1981 claims, the Magistrate Judge found that Miller cited no

evidence in the record to support his allegation that similarly situated individuals

outside of his protected class were treated differently than he was treated. For

Miller’s Title VII retaliation claims, the Magistrate Judge found that Miller did not

                                          1
assert any protected activity to form the basis of a Title VII retaliation claim. And,

even if he had done so, Miller also failed to point to evidence that established a causal

connection between such protected activity and an alleged adverse employment

action.

      Miller responded to the Magistrate Judge’s Findings, Conclusions, and

Recommendation with an objection. But, in it, Miller did not offer a specific objection

to any portion of the Magistrate Judge’s order. Miller mostly restated his arguments

in opposition to Wells Fargo’s motion for summary judgment. In his objection, Miller

did correct some of the citations to his exhibits. But Miller still failed to point to

specific evidence in the record to support his allegations in any way that would

warrant a finding in his favor.

      Therefore, the Court GRANTS Wells Fargo’s Motion for Summary Judgment

[Doc. No. 65]. By separate judgment, the Court will DISMISS WITH PREJUDICE

Miller’s claims against Wells Fargo.



      IT IS SO ORDERED this 24th day of March 2020.




                                                ___________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                           2
